ORDER

PER CURIAM.
Patrick Heembrock (Heembrock) appeals from the judgment of the Circuit Court of St. Charles County affirming the Findings and Decisions of the Personnel Board of the City of St. Charles upholding the city administra*297tor’s decision to affirm the acting police chiefs imposition of an eighteen day suspension without pay for Heembrock’s violation of departmental rules and regulations.
We affirm the judgment pursuant to Rule 84.16(b). An opinion restating the principles of law would have no precedential value. A memorandum solely for the use of the parties involved has been provided explaining the reason for our holding.